Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112 Rejections
 	The amendment filed on 09/12/2022 corrects the deficiency of claim 5. The 112 (b) rejection has withdrawn by the examiner.

Interpretation of “medical grade material”
	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. In response to the applicant’s first argument about “good grade material” being interpreted to mean “medical grade material”, the examiner has read the term “medical grade material” in light of the specification, more specifically, this statement “The medical grade material may comprise the material of which scrubs are comprised or other type of hospital grade fabric.” The examiner notes that “other types of hospital grade fabric” is a broad statement and therefore if the applicant wishes to clarify which type of material the applicant is using then it should be stated in the specification as well as in the claim if the applicant does not want such a device to be subjected to a broad interpretation see MPEP 2173.04 as a well as MPEP 21101 IV B. “Applicant may also rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification. Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001) ("Where the specification makes clear that the invention does not include a particular feature, that feature is deemed to be outside the reach of the claims of the patent, even though the language of the claims, read without reference to the specification, might be considered broad enough to encompass the feature in question."); see also In re Am. Acad. Of Sci. Tech Ctr., 367 F.3d 1359, 1365-67 (Fed. Cir. 2004) (refusing to limit claim term "user computer" to only "single-user computers" even though "some of the language of the specification, when viewed in isolation, might lead a reader to conclude that the term . . . is meant to refer to a computer that serves only a single user, the specification as a whole suggests a construction that is not so narrow")”. The examiner has found this interpretation to be reasonable because the reference cited is used in a hospital setting the same as the applicant’s invention. It would be inconceivable to think that a hospital would utilize material less than “medical grade material” on their bassinets which are designed for newborn babies or sick infants. For at least these reasons above, the examiner maintains the rejection of claim 1 as it relates to the interpretation of “medical grade material”. 

103 Rejections
	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. The applicant argues “claim 1 is not obvious in view of the collective teaching of the cited references specifically “The cooling provided by an opening, let alone the cover itself being constructed of mesh material, would not render obvious modification of Boren in view of Klassen. The examiner respectfully disagrees, such a material such as mesh would allow for air and oxygen to circulate into the bassinette/incubator to prevent SIDS. The combination is therefore held valid by the examiner and the rejection is sustained. The examiner further notes that the bassinette is not just limited to being only an incubator but also has other uses such as a bassinette.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,3-5 and 7 is/are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent No. 2401605 issued to Boren in view of U.S. Patent No. 6056355 issued to Klassen, evidenced by NPL article “Disinfection in the Hospital Environment” by Gonzalo.

Regarding claim 1,
	Boren discloses a bassinette cover assembly (Boren: FIG. 1 (40)) system comprising: a bassinette having an opening extending therein (Boren: FIG. 1 when the cover is not positioned on the bassinette, the bassinette has an opening at the top for placing an infant therein.)  wherein said bassinette is configured to house an infant, (Boren: col. 9 lines 15-17) said bassinette having been sterilized, (The examiner takes the position that it is common practice to sterilize a bassinette in a hospital setting before use (see analysis below)) said bassinette having a planar top edge parallel to a planar bottom of said bassinette; (Boren: see annotated figure below)  a sheet being comprised of a medical grade material wherein said sheet is configured to inhibit bacteria from passing therethrough, (Boren: col. 5 lines 22-23 “The numeral 40 indicates the cover for the bassinet and which cover is preferably made of a good grade of textile material such as a washable canvas.” Wherein the examiner interprets medical grade material as “good grade material” and inhibits the passage of bacteria by covering the top of the bassinet.) said sheet being positionable over an opening into the bassinette wherein said sheet is configured to inhibit bacteria from entering the bassinette; (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15)) and wherein said sheet has a first surface, a second surface and a perimeter edge extending therebetween, (Boren: FIG. 1 (40, 41, 42) has a first and second surface (a surface that faces the inside of the bassinet and a surface that faces the outside of the bassinet) as well as a perimeter edge that connects the two surfaces, (41, 42).) … said sheet being positionable over an opening into the bassinette wherein said sheet is configured to inhibit bacteria from entering the bassinette; (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15)) 

    PNG
    media_image1.png
    360
    532
    media_image1.png
    Greyscale

	Boren does not appear to disclose said sheet being comprised of a mesh material… said bassinette having been sterilized
	However, Klassen discloses said sheet being comprised of a mesh material. (Klassen: Abstract “The flap 20 also has an additional opening 22 in it having a meshed cover 24 so that when the flap 20 is closed over the infant 14 the meshed opening 22 allows air circulation and ventilation to the infant 14 for breathing and cooling.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boren to have a cover made out of mesh material as taught by Klassen in order to allow proper air circulation as well as visibility of a child positioned within the cover in the bassinet in which one of ordinary skill in the art would have recognized as a predictable result.
	Gonzalo describes the process of sterilization in hospital in the NPL article on page on page 4 where it mentions bassinets. The examiner notes that all hospitals follow this as standard procedure whenever a patient is vacated the sheets are washed and other surfaces are cleaned. 
	It would have been obvious for one having ordinary skill in the art to sterilize a bassinette before use as taught by Gonzalo in order to prevent unwanted pathogens in a new patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 3,
	Boren, as modified by Gonzalo and Klassen discloses the system according to claim 1, wherein said perimeter edge is continuously arcuate about a center point of said sheet such that said sheet has an ovoid shape wherein said sheet is configured to accommodate said bassinette being round. (Borne: FIG. 5 shows a generally ovoid shape of a cover around a generally round bassinette.)

Regarding claim 4,
	 Boren, as modified by Gonzalo and Klassen discloses the system according to claim 1, wherein said perimeter edge has a plurality of intersecting sides such that said sheet has a rectangular shape wherein said sheet is configured to accommodate said bassinette being rectangular. (Borne: FIG. 5 the bassinet frame is an oblong rectangular shape and the sheet (40) that covers it has a plurality of intersecting sides that intersect at a corner and fit around the bassinet when it is positioned over the bassinet.)
	The examiner further notes that changes in shape are a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In this instant case the change in shape of the bassinet or cover would not affect the operation of Borne as a whole, that is containing an infant.

Regarding claim 5,
	Boren, as modified by Gonzalo and Klassen discloses the system according to claim 1, further comprising an elastomeric band coupled to said sheet, wherein said elastic band is aligned with said perimeter edge, said elastomeric band being coextensive with said perimeter edge. (Boren: FIG. 2 (42) biases along a perimeter edge of the bassinet (15) and is aligned as well as co-extensive with the perimeter edge via hem (41).)

Regarding claim 7,
	Boren discloses a bassinette cover system (Boren: FIG. 1 (40)) comprising: a bassinette having an opening extending therein (Boren: FIG. 1 when the cover is not positioned on the bassinette, the bassinette has an opening at the top for placing an infant therein.)  wherein said bassinette is configured to house an infant, (Boren: col. 9 lines 15-17) said bassinette having been sterilized, (The examiner takes the position that it is common practice to sterilize a bassinette in a hospital setting before use (see analysis below)) said bassinette having a planar top edge parallel to a planar bottom of said bassinette; (Boren: see annotated figure below) a bassinette having an opening extending therein (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15)) wherein said bassinette is configured to house an infant; (Boren: col. 5 lines 55-59) a sheet being comprised of a medical grade material wherein said sheet is configured to inhibit bacteria from passing therethrough, (Boren: col. 5 lines 22-23 “The numeral 40 indicates the cover for the bassinet and which cover is preferably made of a good grade of textile material such as a washable canvas.” Wherein the examiner interprets medical grade material as “good grade material” and inhibits the passage of bacteria by covering the top of the bassinet.) said sheet being positionable over said bassinette after said bassinette has been sterilized to protect the sterility of said bassinette, said sheet having a first surface, a second surface and a perimeter edge extending therebetween, (Boren: FIG. 1 (40, 41, 42) has a first and second surface (a surface that faces the inside of the bassinet and a surface that faces the outside of the bassinet) as well as a perimeter edge that connects the two surfaces, (41, 42).)  … said sheet being positionable over said opening into said bassinette wherein said sheet is configured to inhibit bacteria from entering said bassinette; (Boren: FIG. 1 (40) is positioned over a cavity (not labeled) in bassinet (15))  and an elastomeric being coupled to said sheet, (Boren: FIG. 2 (42) col. 5 lines 25-27 “It is of an area somewhat greater than the top of the bassinet and is provided with a marginal hem 41 in which is enclosed an elastic element 42”)  said elastomeric band biasing said sheet around said bassinet to retain said sheet on said bassinette, said elastomeric band is aligned with said perimeter edge, said elastomeric band being coextensive with said perimeter edge. (Boren: FIG. 2 (42) biases along a perimeter edge of the bassinet (15) and is aligned as well as co-extensive with the perimeter edge via hem (41).)

    PNG
    media_image1.png
    360
    532
    media_image1.png
    Greyscale

	
	Boren does not appear to disclose said sheet being comprised of a mesh material… said bassinette having been sterilized

	However, Klassen discloses said sheet being comprised of a mesh material. (Klassen: Abstract “The flap 20 also has an additional opening 22 in it having a meshed cover 24 so that when the flap 20 is closed over the infant 14 the meshed opening 22 allows air circulation and ventilation to the infant 14 for breathing and cooling.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boren to have a cover made out of mesh material as taught by Klassen in order to allow proper air circulation as well as visibility of a child positioned within the cover in the bassinet in which one of ordinary skill in the art would have recognized as a predictable result.
	Gonzalo describes the process of sterilization in hospital in the NPL article on page on page 4 where it mentions bassinets. The examiner notes that all hospitals follow this as standard procedure whenever a patient is vacated the sheets are washed and other surfaces are cleaned. 
	It would have been obvious for one having ordinary skill in the art to sterilize a bassinette before use as taught by Gonzalo in order to prevent unwanted pathogens in a new patient in which one of ordinary skill in the art would have recognized as a predictable result.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673   

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/13/2022